Citation Nr: 0123061	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  98-14 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependents' Educational Assistance (DEA) 
pursuant to Title 38 United States Code, Chapter 35. 


REPRESENTATION

Appellant represented by:	Paul Grandinetti, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The appellant's daughter


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from active duty from 
September 1936 to September 1940, and from September 1942 to 
November 1946. 

This matter comes before the Board of Veteran's Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) Jackson, Mississippi in November 
1996. 

A July 29, 1996 Board decision granted a 10 percent rating 
for a deformity of auricle and external auditory canal of the 
right ear but denied service connection for auditory canal 
disease, otitis externa and otitis media and also determined 
that there was no clear and unmistakable error (CUE), under 
38 C.F.R. § 3.105(a), in a November 21, 1946 RO rating 
decision denying service connection for right ear hearing 
loss.  That Board decision noted that in a June 1993 letter 
claims of CUE in rating decisions in 1967 and 1975 were 
raised but those claims had not been adjudicated and were 
referred to the RO.  

An August 12, 1996 rating action effectuated the Board grant 
of a 10 percent rating for a deformity of auricle and 
external auditory canal of the right ear.  

A Board Order of December 16, 1996 denied a September 1996 
Motion by the Appellant for Reconsideration of the July 1996 
Board decision. 

A March 18, 1997 Order of the United States Court of Appeals 
for Veterans Claims (the Court) states that after the 
December 1996 Board Order denying Reconsideration, in January 
1997 the Court received the appellant's (the veteran's widow) 
notice of appeal.  It is unclear from the Court's Order which 
issues addressed in the July 1996 Board decision were 
appealed but VA moved to dismiss the appeal because the 
appellant had not exhausted her administrative remedies by 
obtaining a final Board decision in her own right and lacked 
standing to be substituted for the deceased veteran because 
the veteran's claim did not survive his death.  The appeal 
was dismissed citing Landicho v. Brown, 7 Vet. App. 42, 53 
(1994). 

At a June 1997 RO hearing it was alleged that the claim of 
service connection for auditory canal disease, otitis externa 
and otitis media and the claim of CUE in the November 21, 
1946 RO rating decision are now claims for accrued benefits 
(there was no allegation that a rating in excess of 10 
percent should have been assigned for a right ear deformity 
of the auricle and external auditory canal) (page 10 of that 
transcript).  It was also alleged that there was CUE in a 
1967 rating action (page 8).  It was also alleged that there 
was CUE in the July 1996 Board decision (pages 10 and 11).  

A Board Order of July 23, 1997 denied a December 1996 Motion 
by the Appellant for Reconsideration of the July 1996 Board 
decision. 

A Board decision in September 1999 denying service connection 
for the cause of the veteran's death was appealed to the 
Court which, pursuant to a Joint Motion for Remand, vacated 
that decision and remanded the case to the Board.  

The claim for service connection for auditory canal disease, 
otitis externa and media, for the purpose of accrued 
benefits, is referred to the RO.  Also, for the purpose of 
accrued benefits, the claim of CUE in rating actions in 1967 
and 1975, are also referred to the RO, as is the claim of CUE 
in a November 21, 1946 RO rating decision denying service 
connection for right ear hearing loss (addressed in the July 
1996 Board decision).  

However, the Board notes the recent holding in Haines v. 
West, 154 F.3d 1298, 1301 (Fed. Cir. 1998) that even with the 
new statute enacted in 1997, section 5109A, providing for 
correction of CUE in Board decisions, a claim of CUE in an RO 
or Board decision does not survive the claimant's death; 
thus, there can be no CUE claim for the purpose of accrued 
benefits. 

As to any alleged CUE in the July 1996 Board decision, the RO 
does not have original jurisdiction; rather, this matter must 
be filed in the form of a Motion for CUE in that Board 
decision and must be filed directly with the Board and not 
with the RO.  See 38 C.F.R. § 20.1140 through 20.1411 (2000).  

In a December 19, 1996 letter a copy of the tape recording of 
the July 2, 1996 hearing was requested.  In an October 17, 
2000 letter the RO send a transcript of that hearing to the 
appellant and she was informed that the Board was notified to 
provide a copy of the actual tape recording of that hearing.  
However, after a search, the original tape recording could 
not be located at the Board.  


FINDINGS OF FACT

1.  The veteran died in August 1996 at the age of 76 from 
cardiopulmonary arrest due to arteriosclerotic cardiovascular 
disease-end stage.  Other conditions contributing to death 
but not resulting in the underlying cause of death were 
cardiomyopathy, digitalis toxicity, renal failure, and 
diabetes mellitus.  No autopsy was performed.

2.  At the time of the veteran's death he was service- 
connected for labyrinthitis with tinnitus, post concussion, 
rated 30 percent disabling; bilateral hearing loss, rated 10 
percent disabling; muscle contraction headaches, rated 10 
percent disabling; deformity of the auricle and external 
auditory canal of the right ear, rated 10 percent disabling; 
and a noncompensable rating was assigned for residuals of 
malaria. 

3.  The veteran's fatal cardiovascular disease developed many 
years following service but the veteran's service-connected 
malaria or medication for malaria, or both, contributed to 
the development of his fatal heart disease.  


CONCLUSIONS OF LAW

1.  A service-connected disability contributed substantially 
or materially to cause or hasten the veteran's death.  38 
U.S.C.A. §§ 1310, 5107 (West Supp. 2001); 38 C.F.R. § 3.312 
(2000).  

2.  DEA pursuant to Title 38 United States Code, Chapter 35 
is warranted.  38 U.S.C.A. § 3501 (West 1991); 38 C.F.R. 
§ 21.3021(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat 2096 (2000) became 
effective.  It rewrites the 38 U.S.C. §§ 5100-5107 "duty to 
assist" provisions, eliminates the well-grounded claim 
requirement, and requires VA to provide additional assistance 
in developing all facts.  It is applicable to claims pending 
at the time of its enactment, including the case presently 
before the Board.  In light of the favorable determination 
herein, further remand of the case for compliance with the 
VCAA, as addressed in the Joint Motion, is neither needed nor 
prejudicial. 

Background

Service medical records (SMRs) are negative for 
cardiovascular or heart disease and all blood pressure 
readings during service were within normal limits.  In April 
1944 the veteran was given routine Atabrine treatment for 
benign tertian malaria and was hospitalized in a field 
hospital.  

The veteran had what was diagnosed as catarrhal fever in 
February 1945 when it was also noted that he had had six 
attacks of malaria in the past year, with the last attack 
having been 6 weeks earlier.  After being discharged, in 
March 1945 he complained of generalized aches, headaches, 
chill, and fever.  It was reported that he had had malaria in 
1937 in Singapore and had had malaria in "early 1943 2X, five 
times since then."  On examination his heart was normal and 
his spleen was not palpable.  A blood smear was positive for 
plasmodium vivax.  The diagnosis was benign tertian malaria.  
Catarrhal fever was again diagnosed in May 1946. 

Examination for service separation in September 1946 noted a 
history of malaria in 1944 and 1945.  The veteran's 
cardiovascular system was normal. 

In a July 1967 statement John Murphy, M.D. stated that the 
veteran had had an acute posterior myocardial infarction in 
June 1965.  He had mild hypertensive cardiovascular disease, 
controlled by medication.  

Dr. Smith-Vaniz reported in July 1996 that the veteran had 
acute atherosclerotic cardiovascular disease and acute 
hypertensive cardiovascular disease.  He had had a third 
heart attack in June 1996 and the nature and extent of his 
cardiac condition would likely result in his death. 

The veteran died in August 1996 at the age of 76 and the 
death certificate lists the immediate cause of death as 
cardiopulmonary arrest due to arteriosclerotic cardiovascular 
disease-end stage.  Other conditions contributing to death 
but not resulting in the underlying cause of death were 
cardiomyopathy, digitalis toxicity, renal failure, and 
diabetes mellitus.  No autopsy was performed. 

At the time of the veteran's death he was service-connected 
for labyrinthitis with tinnitus, post concussion, rated 30 
percent disabling; bilateral hearing loss, rated 10 percent 
disabling; muscle contraction headaches, rated 10 percent 
disabling; a deformity of the auricle and external auditory 
canal of the right ear, rated 10 percent disabling; and a 
noncompensable rating was assigned for residuals of malaria.  

In a statement, accompanying the appellant's September 1996 
claim for death benefits, the appellant's daughter stated 
that Dr. Hume had told her that quinine abrades the lining of 
vessels, causing them to become more adhesive.  The veteran 
had no family history of arteriosclerotic heart disease 
(ADHD).  She had been informed by the Center for Disease 
Control (CDC), in Atlanta, Georgia that absent a family 
history of ASHD, and in the presence of multiple episodes of 
malaria, malaria contributed to and accelerated the 
development of ASHD. 

Arthur Hume, Ph.D., of the Department of Toxicology and 
Pharmacology of the University of Mississippi Medical Center 
reported in September 1996 that literature he had reviewed 
indicated that quinine had an irritating effect on 
vasculature.  Quinine per se possessed a surface affinity and 
"absorbs on cells."  Quinine also had been reported to cause 
injury to the intima of blood vessels.  "It would appear that 
these effects could contribute to or enhance the deposit of 
substances onto vessel walls resulting in occlusion or 
partial occlusion of the vessels."  

In November 1996 a VA physician stated that ASHD was not 
found as a clinical manifestation or complication of any form 
of malaria, according to his search of medical literature.  
In conclusion, it was felt that the veteran's ASHD was not 
secondary to malaria.

Later in November 1996 that same VA physician also stated 
that, after reading the entire claim file and medical 
literature, the only indication of medication for malaria 
during service was Atabrine which was used when quinine was 
no longer available during World War II.  Atabrine had been 
found to be superior to quinine and even though quinine may 
have been used in the treatment of the veteran, no heart or 
cardiovascular manifestations of malarial infections 
presented themselves on service discharge.  Thus, there was 
no medication given the veteran for malaria that caused or 
contributed to his death over 50 years later. 

The VA physician also reported that Dr. Hume's statement that 
quinine abrades vessel lining and, thus, caused them to be 
more adhesive, had a bearing on this case. The VA physician 
had spoken with Dr. Hume by telephone and learned that Dr. 
Hume's statement was based on data obtained from the United 
States Dispensory of 1955.  However, a careful reading of the 
abstract of that article indicated that the increase in 
endothelin-1 was a transitory phenomena associated with 
severe malarial crises and not the normal state.  Thus, it 
was unlikely that a transitory phenomena could be the basis 
or cause of a condition 20 years later.  The VA physician 
also noted with respect to whether multiple episodes of 
malaria contributed to and accelerated ASHD in the presence 
or absence of a family history of ASHD, Dr. Hume had stated 
to the VA physician that he made no statements to this end. 

The appellant's daughter testified before an Alternate 
Hearing Officer at the RO in June 1997.  

In June 1997 Dr. Smith-Vaniz stated that he had treated the 
veteran since January 1992 and he had reviewed the attached 
medical literature (submitted at the hearing) relating to 
malaria and its effects on vasculature and the heart, as well 
as the opinion of Dr. Hume.  It was Dr. Smith-Vaniz's opinion 
that the veteran's multiple episodes of malaria were a 
contributory cause of his death from ASHD.  

Dr. Hume stated in June 1997 that medical literature 
discussed the permanent effects of malaria and specifically 
"the effects of malaria on the peripheral vascular system, 
[that] older writers describe [as] "malarial 
arteriosclerosis."  It was further stated that the "effects 
of multiple episodes of malaria [] combined with the 
propensity for quinine to irritate vasculature, to cause 
injury to the intima of blood vessels, and to absorb on cells 
indicates that circulatory obstruction is a likely result of 
the infection and its treatment.  At the very least, there is 
an increased probability of the development of the above 
described malarial arteriosclerosis in individuals, such as 
[the veteran] who had multiple infections."  

Dr. Hume also stated that he had reviewed the article cited 
by the VA physician and that article made no mention "that 
the increase in endothelin-1 is a transitory phenomena 
associated with severe malarial crisis and not the normal 
state."  Instead the article supported other reports in the 
literature regarding the attachment of parasitized 
erythrocytes to endothelium and the resulting vessel wall 
damage.  The cited article specifically stated that "[d]uring 
and after complicated malaria, increased levels of plasma 
endothelin could contribute to malarial pathology or reflect 
endothelial damage or both."  

Subsequently, the RO referred the case to the VA Director of 
Compensation and Pension Services for the possibility of 
obtaining an independent medical opinion but, instead, the 
case was referred to the VA UnderSecretary for Health.  The 
July 1998 medical opinion thus obtained stated that "there is 
not a preponderance of convincing data published in the 
medical literature linking malaria or quinine with time-
distant atherosclerotic coronary artery disease.  Rare 
instances of acute vasculitis may have occurred with 
quinidine type drugs, but it is not evident that this is a 
long term adverse event." 

In a sworn statement in November 2000 Dr. Smith-Vaniz stated 
that he had reviewed the veteran's SMRs, treatment records 
from 1992 until his death in 1996, medical literature listed 
in a bibliography, and the opinions of Dr. Hume and the VA 
physician's opinions in November 1996.  Dr. Smith-Vaniz 
stated that he had been one of the veteran's treating 
physicians from 1992 to 1996, had reviewed his medical 
history and test results, and had examined the veteran.  The 
veteran had no family history of ASHD.  While the first 
clinical symptom was mild hypertension in 1960, the presence 
or absence of chronic symptoms dating continuously from the 
date of his last recorded episode of malaria was not 
determinative of the etiology of the veteran's ASHD.  The 
time lapse of 15 to 20 years for the manifestation of this 
disease to occur was not suprising.  The development of ASHD 
took years even though the damage from malaria typically 
accelerated the progression of the disease.  The medical 
literature indicated that damage from malaria and/or quinine 
was not necessarily a transient event and might very well 
contribute to the development of late sequelae, as in the 
case of the veteran.  Based on Dr. Smith-Vaniz's professional 
experience and review of medical literature, SMRs, private 
medical records and clinical data, it was his opinion that 
the veteran's multiple episodes of malaria were a significant 
contributory cause of the veteran's ASHD and subsequent 
death.  

Law and Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service caused or 
contributed substantially or materially to that death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related thereto.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service- 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, that it 
combined to cause death, and/or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1). 

Analysis

I.  Cause of Death

It is contented that the provisions of 38 U.S.C.A. § 1154(b) 
(West Supp. 2001) and 38 C.F.R. § 3.304(d) (2000), relating 
to combat incurrence of disease or injury, are applicable.  
However, it is neither shown nor contended that the veteran's 
fatal heart disease was incurred in combat.  Even if his 
fatal heart disease is secondary to malaria or medication for 
malaria, the cited provisions only apply as to the actual 
occurrence of events in combat, and not to secondary 
incurrence or secondary aggravation of disease or disability 
alleged due to a disorder or disease incurred in combat.  

The dispositive matter in this case is essentially a medical 
question.  In such matters the Board may not rely upon its' 
own independent medical judgment, Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991), or upon the purported statements of 
medical causation or etiology by those, such as the appellant 
and her daughter, who have no medical training, education, or 
expertise, Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Here, there are conflicting medical opinions as to whether 
malaria or medication for malaria cause or contributed to the 
veteran's fatal heart disease.  

Initially, Dr. Hume stated that there "could" be a medical 
nexus but a VA physician stated November 1996 that there was 
no such nexus, particularly in light of the lapse of about 20 
years between the malarial infection or medication therefor 
and the first manifestations of heart disease.  In June 1997 
Dr. Hume attempted to rebut the VA physician's statements, 
stating that there was an increased "probability" of a 
medical nexus.  Dr. Smith-Vaniz opined in June 1997 that the 
multiple malarial episodes "were a contributory" cause of 
the fatal heart disease.  

A VA opinion in July 1998 was that there was not a 
"preponderance" of evidence in medical literature linking 
either malaria or quinine to time-distant heart disease.  
However, Dr. Smith-Vaniz recently stated in November 2000 
that the noted time lapse was "not suprising" and that the 
development of heart disease took years and that heart 
"damage from malaria and/or quinine" was not necessarily a 
transient event but "may very well contribute" to heart 
disease.  

The terms used by Dr. Hume in September 1996, "could 
contribute" and an "increased probability" as well as the 
terms used by Dr. Smith-Vaniz in November 2000, "may very 
well", appear to be equivocal.  However, Dr. Smith-Vaniz 
also rendered more definitive opinions in 1997 and 2000 that 
the multiple episodes of malaria were a contributory or 
significant contributory cause of the fatal heart disease.  
Moreover, Dr. Smith-Vaniz reported in November 2000, for the 
first time, that the lapse of many years between the last 
malarial episode and the first manifestations of heart 
disease was "not, in my opinion, determinative."  

This last comment by Dr. Smith-Vaniz is crucial since it goes 
to the very essence of the earlier opinions of VA physicians 
in which the time lapse was deemed to be of great 
significance.  Moreover, while the July 1998 VA opinion 
indicated that there was "not a preponderance" of 
convincing and supportive medical literature, for the 
appellant to prevail it is not required that there be a 
"preponderance" of evidence in support of the claim.  
Rather, all that is required is that the positive and 
negative evidence be in relative equipoise, in which case all 
doubt is favorably resolved.  Specifically, 38 U.S.C.A. 
§ 5107(b) (West Supp. 2001) provides that when, after 
considering all information and lay and medical evidence of 
record, there is an approximate balance of positive and 
negative evidence as to any material issue, VA shall give the 
claimant the benefit of the doubt.  

In reaching this decision, it is the judgment of the Board 
that the preponderance of the evidence is in equipoise and, 
thus, with the favorable resolution of doubt in favor of the 
appellant, service connection for the cause of the veteran's 
death is warranted.  

II.  Chapter 35 benefits

In order for a veteran's child to be eligible for educational 
benefits under Chapter 35, one must be a child of a veteran 
who died of a service-connected disability; or who, at the 
time of death, was evaluated as having a total and permanent 
service connected disability; or of a living veteran with a 
total and permanent service connected disability; or of a 
service member missing in action or a POW.  In order for the 
appellant to be eligible for Chapter 35 educational benefits, 
she must be the surviving spouse of a veteran who died of a 
service-connected disability; or a veteran who, at the time 
of death, had a total and permanent disability evaluation for 
service connected disability.  38 U.S.C.A. § 3501 (West 
1991); 38 C.F.R. § 21.3021(a) (2000).  

In light of the Board's decision with regard to the claim for 
service connection for cause of death, the claim for DEA 
pursuant to Title 38 United States Code, Chapter 35 is 
allowed.  


ORDER

Service connection for the cause of the veteran's death is 
granted.  

DEA pursuant to Title 38 United States Code, Chapter 35 is 
granted.  



_______________________________
DEBORAH W. SINGLETON
Member, Board of Veterans' Appeals


 

